Case 1:20-cv-03003-AMD-RLM Document 20 Filed 06/02/21 Page 1 of 2 PageID #: 101




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                         X

  MATEO DE LA CRUZ CASARRUBIAS,

                                      Plaintiff,
                                                             MEMORANDUM DECISION
                                                             AND ORDER
                        - against -
                                                             20-CV-3003(AMD)(RLM)
  SURF AVE WINE & LIQUOR INC. and WEI
  QINXU,

                                      Defendants.


                                                         X

  ANN M.DONNELLY,United States District Judge:

         The plaintiff filed this action on July 7,2020, alleging violations of the Fair Labor

  Standards Act("FLSA")and New York Labor Law("NYLL")by his former employers. (EOF

  No. 1.) The defendants were served shortly after the action was filed. (ECF Nos. 4-5.) The

  defendants did not appear or answer the complaint, and the Clerk of Court filed an entry of

  default on August 28,2020. (ECF No. 9.)

         On November 20, 2020, the plaintiff filed a motion for defaultjudgment against the

  defendants. (ECF No. 11.) I referred the motion to Magistrate Judge Roanne L. Mann on

  November 23, 2020.

         Judge Mann issued a thorough Report and Recommendation on May 11, 2021, in which

  she recommends that the plaintiffs motion be granted in substantial part and that the defendants

  be held Jointly and severally liable for a Judgment totaling $41,817.50. (ECF No. 18 at 28.) No

  objections to the Report and Recommendation have been filed, and the time for doing so has

  passed.
Case 1:20-cv-03003-AMD-RLM Document 20 Filed 06/02/21 Page 2 of 2 PageID #: 102




         A district court"may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate Judge." 28 U.S.C. § 636(b)(1). To accept those

  portions of the report and recommendation to which no timely objection has been made,"a

  district court need only satisfy itself that there is no clear error on the face of the record." Jarvis

  V. N. Am. Globex Fund L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011)(quoting Wilds v. United

  ParcelServ., 262 F. Supp. 2d 163, 169(S.D.N.Y. 2003))(internal quotation marks omitted).

         I have reviewed Judge Mann's well-reasoned and comprehensive Report and

  Recommendation and find no error. Accordingly, 1 adopt the Report and Recommendation in its

  entirety. The plaintiffs motion for defaultjudgment is granted, and the defendants are jointly

  and severally liable for a judgment totaling $41,817.50, consisting of(1)$10,230 in unpaid

  overtime wages and minimum wages,(2)$4,104 in spread-of-hours premiums,(3)$14,334 in

  liquidated damages,(4)$10,000 in statutory damages,(5)$2617.50 in attorneys' fees and (6)

  $532 in costs. The plaintiff is also awarded pre-judgment and post-judgment interest, to be

  calculated as set forth in Judge Mann's Report and Recommendation. (ECF No. 18 at 28.) The

  Clerk of Court is respectfully directed to enter judgment accordingly and close this case.



  SO ORDERED.

                                                           s/Ann M. Donnelly
                                                         ANN M. DONNELLY
                                                         United States District Judge


  Dated: Brooklyn, New York
         June 2, 2021
